Citation Nr: 0408896	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  99-24 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a colloid cyst of 
the third ventricle of the brain, claimed as secondary to 
bilateral otitis externa.

2.  Entitlement to service connection for reactions to 
penicillin and Keflin.

3.  Entitlement to a compensable rating for bilateral otitis 
externa.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The appellant is a veteran who had active service from March 
1946 to January 1948. 

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) dated in February 1999 and October 
2001. The February 1999 decision denied a compensable rating 
for otitis externa and denied service connection for a 
colloid cyst secondary to the otitis externa.  In October 
2001, the RO denied service connection for reactions to the 
antibiotics.  The Board confirmed the denial of these claims 
in a decision of August 2002.

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In March 2003, the 
Secretary of Veterans Affairs and the veteran, through his 
attorney, filed a joint motion to vacate the Board's decision 
and remand the case for further action.  The motion was 
granted by the Court in an order dated later that month.  The 
case is now before the Board for further action in accordance 
with the provisions of the joint motion.  


FINDINGS OF FACT

1.  There is no relationship between the veteran's colloid 
cyst of the third ventricle of the brain and his service-
connected otitis externa.

2.  There is no evidence of any residual effects of any 
reaction to antibiotics.

3.  The veteran has no current symptoms of otitis externa; 
there is no evidence of infection, including swelling, dry 
and scaly skin, serous discharge, or itching; and frequent or 
prolonged treatment is not necessary.



CONCLUSIONS OF LAW

1.  Service connection for a colloid cyst of the third 
ventricle of the brain, claimed as secondary to bilateral 
otitis externa, is not warranted. 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).

2.  Service connection for reactions to penicillin and Keflin 
is not warranted. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2003).

3.  A compensable rating for bilateral otitis externa is not 
warranted. 38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 4.87, 
Code 6210 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Court's decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  This fourth requirement has been 
determined by the VA General Counsel to be obiter dictum 
which is not binding on the VA.  See VAOPGCPREC 1-2004.  

The Board finds that the VA's duties under the law and 
revised implementing regulations have been fulfilled.  The 
veteran was provided adequate notice as to the evidence 
needed to substantiate his claims.  The Board concludes the 
discussions in the rating decision, the statement of the case 
(SOC), the supplemental statements of the case (SSOCs) and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate the claims and complied 
with the VA's notification requirements.  The documents, such 
as letters dated in January 2001, May 2001, and February 
2002, provided the veteran with a specific explanation of the 
type of evidence necessary to substantiate his claims, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The Board finds that in the letters and other 
correspondence the appellant was fully notified of the need 
to give to VA any evidence pertaining to his claim.  In the 
letter dated in January 2001, the RO requested that the 
veteran provide any additional evidence or argument which he 
believed was relevant to his claim, and to provide the dates 
and places of all treatment from the date of discharge to 
present.  He was advised that the RO would request records on 
his behalf from private doctors, but that it was his 
responsibility to ensure that the records were received.  In 
the letter dated in May 2001, the veteran was advised by the 
RO of what the evidence must show to establish entitlement, 
and what information or evidence was still needed from the 
veteran.  The RO advised him that they would get any VA 
records and schedule any necessary examinations.  The RO also 
advised the veteran that they would try to get any additional 
evidence that the veteran told them about.  Similar 
information was provided in the letter dated in February 2002 
and in an enclosure provided with that letter.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs, including the new VCAA implementing 
regulation.  The RO specifically addressed whether the 
requirements of the VCAA had been met in a rating decision of 
April 2002.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.   All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The Court's decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) also held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that the Pelegrini decision is incorrect as it 
applies to cases where the initial AOJ decision was made 
prior to the enactment of the VCAA and is pursuing further 
judicial review on this matter.  However, assuming solely for 
the sake of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

In the present case, the veteran appeals a decision of 
February 1999.  Only after that rating action was promulgated 
did the AOJ provide notice to the claimant regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a Supplemental Statement of the 
Case was provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his or her claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the claimant.  

The Board also finds that all relevant facts have been 
properly developed to the extent possible.  The veteran's 
service medical records and post service records have been 
obtained.  He has been afforded VA examinations, and 
appropriate opinions have been obtained.  He has declined a 
hearing.  The Board concludes that all reasonable efforts 
were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Factual Background

The veteran contends that his bilateral otitis externa 
warrants a compensable rating, and that the disease, or 
treatment for it, caused his colloid cyst in 1968.  The 
veteran also maintains that his post-service reactions to 
antibiotics occurred because of the administration of 
penicillin in service.

Service medical records reveal an unremarkable March 1946 
entrance examination.  In May 1946, the veteran was diagnosed 
with scarlet fever, and was treated with penicillin.  The 
medication was given orally, in ice cream.  No reaction to 
the antibiotic was noted, and the veteran recovered fully.  
On January 1948 examination for separation from service, the 
veteran's ears were normal.

In March 1957, the veteran submitted a July 1946 letter to 
his parents describing an ear infection.

On May 1957 VA examination, there was a moist yellow cerumen 
in the ear canals covering an inflamed epithelium.  Both 
canals were clean but mildly inflamed.  Chronic, bilateral, 
intermittent, active otitis externa was diagnosed.  
Considered also were statements from two private doctors that 
the veteran had reported a history of otitis externa in 
service, and statements of two fellow service members that 
the veteran had an ear infection in service.  There was no 
report of any drug allergy. Service connection for otitis 
externa was granted in a June 1957 rating decision, and a 10 
percent rating was assigned.

On April 1962 VA examination, the veteran reported that his 
ears were "about the same."  They itched periodically and 
were sometimes sore.  He stated that he had quite a bit of 
drainage from the ears.  His last acute exacerbation was a 
year prior. There was a small amount of soft yellow cerumen 
sponged from the canals, but no inflammation was present.  
Chronic mild bilateral otitis externa was diagnosed.  In an 
unappealed May 1962 rating decision, the RO reduced the 
veteran's rating to 0 percent.

Private hospital records from February 1968 reveal diagnosis 
and surgery for a colloid cyst of the third ventricle of the 
brain.  The veteran had complained of headaches, and an 
electroencephalogram (EEG) was abnormal.  The veteran had 
sustained a concussion is June 1963, when he was assaulted.  
No etiology for the cyst was noted.

On May 1999 VA otolaryngological examination, the veteran 
reported that he had ear infections of the outer ear he 
described as "fungus."  He also described his cystectomy, and 
stated that he felt the cyst was related to his ear 
infections.  He had no current symptoms except some short 
term memory loss.  Physical examination revealed an extended 
scar from brain surgery that was well healed and barely 
perceptible.  A head tremor was noted, although the veteran 
was not aware of one.  The eardrums were intact, and there 
was no evidence of infection.  The canals were clear.  A 
history of external otitis in service and postoperative cyst 
removal in the cerebral area were diagnosed.  The examiner 
stated adamantly that there was "no relationship between the 
outer ear skin infection in the service and subsequent brain 
surgery 20 years later."

VA outpatient records from July 1999 reveal treatment at the 
neurology clinic for complaints of returning symptoms from 
the colloid cyst.  However, the symptoms improved between 
scheduling the appointment and seeing the doctor.

VA outpatient records from September to December 1999 reveal 
complaints of short term memory loss and occasional pain at 
the base of the head.  A CT scan of the head showed some 
hydrocephalic changes of the ventricles, but no evidence of 
an obstruction.

On VA audiometric examination in December 2001, a history of 
otitis media was noted in a handwritten notation.  This was 
corrected in pencil to "externa."  The veteran reported he 
had many ear infections in service because he was in a humid 
environment.  There was no evidence of middle ear problems on 
examination.

In April 2002, the veteran submitted a handwritten letter to 
his parents, dated in July 1951, describing a reaction to 
penicillin he had while in a private hospital.  He also 
submitted information on malignant otitis externa and scarlet 
fever from a medical website.

III.  Analysis

A.  Service connection

1.  Colloidal Cyst of the Third Ventricle

Secondary service connection may be granted if a service- 
connected disability causes or aggravates a nonservice- 
connected disability. 38 C.F.R. § 3.310.  Here, the sole 
basis for the veteran's claim of service connection for his 
colloidal cyst is that the condition was caused by otitis 
externa or treatment of that condition.  It is not claimed 
that the colloidal cyst was incurred or aggravated in 
service.

There is no competent evidence that the veteran's colloidal 
cyst is related to his service-connected otitis externa.  The 
only medical professional to address the issue stated very 
clearly that there was no relationship between the two 
conditions.  The copy of a web page submitted by the veteran 
indicates that an infection can spread from the ear to the 
brain, but does not contain any indication that it can result 
in the development of a colloidal cyst.  The veteran has 
repeatedly expressed his opinion that there is a 
relationship, but as a layperson, he is not competent to 
offer an opinion on a topic requiring specialized medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The preponderance of the evidence is against the 
veteran's claim, and it must be denied.

2.  Reaction to Penicillin and Keflin

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the 
merits on the issue of service connection, there must be 
medical evidence of current disability; medical or, in 
certain circumstances lay, evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West 12 Vet. 
App. 247, 253 (1999).  Also, as was noted above, secondary 
service connection may be granted if a service-connected 
disability causes or aggravates a nonservice-connected 
disability.  In the context of the present case, service 
connection could be granted for disability shown to be due to 
medication used to treat a service-connected disability.

Here, service medical records show that the veteran was 
treated with penicillin in May 1946, but they do not show any 
allergic reaction.  He has stated several times that he did 
not have any reaction to antibiotics in service.  There is no 
evidence of any injury or disease in service.  Even more 
significantly, there is no evidence that the veteran 
currently has any residuals of a reaction to an antibiotic.  
A service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
In the absence of this critical element, the veteran cannot 
establish service connection, and the claim must be denied.

B.  Increased rating for otitis externa

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability. Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's bilateral otitis externa is rated under Code 
6210, which provides that where there is swelling, dry and 
scaly or serous discharge, and itching requiring frequent and 
prolonged treatment, a 10 percent rating is warranted.  This 
is the highest possible rating under Code 6210.  Where the 
schedule does not provide a zero percent rating for a 
diagnostic code, a zero percent rating shall be assigned 
where the criteria for a compensable rating are not met. 38 
C.F.R. § 4.31.

Medical records reveal no complaints of current otitis 
externa symptoms.  The most recent examinations, in December 
2001 and May 1999, both found no evidence of infection.  The 
last record of complaints of itching is dated in April 1962.  
Because there are no current symptoms of otitis externa, a 
compensable rating is not warranted.


ORDER

Service connection for a colloid cyst of the third ventricle 
of the brain, claimed as secondary to bilateral otitis 
externa is denied.

Service connection for a reaction to penicillin and Keflin is 
denied.

An increased (compensable) rating for bilateral otitis media 
is denied.



	                        
____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



